Citation Nr: 1721544	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  09-42 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for a lung disability.

3.  Entitlement to service connection for body aches, to include degenerative changes in the hips and neck as due to exposure to herbicides. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The file was subsequently transferred to the RO in Winston-Salem, North Carolina. 

In April 2011 and August 2012, the appeal was remanded to the RO for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Then, in March 2016, the appeal was remanded for a hearing before a Veterans Law Judge, which was held before the undersigned in October 2016.  A transcript of the hearing is of record. 

In a July 2016 rating decision, the RO granted entitlement to service connection for radiculopathy of the sciatic nerve, left lower extremity as secondary to the service-connected lumbar spine disability and denied entitlement to service connection for right lower extremity radiculopathy of the sciatic nerve.  The Veteran has not appealed that decision; therefore, the Board will not contemplate ratings for these neurological manifestations of the Veteran's spine disability at this time.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242, Note 1.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   




REMAND

Regrettably, the Board determines that another remand is necessary.  Although the most recent examination of the Veteran's spine was conducted in July 2016, the Board determines it is inadequate.  Specifically, the United States Court of Appeals for Veterans Claims (Court) holding in Correia v. McDonald, 28 Vet. App. 158 (2016) renders the VA examinations to date incomplete.  The Court in Correia held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, range of motion measurements of the opposite undamaged joint.  The spine examination reports of record do not meet these requirements.  In light of this fact, an additional VA examination of the Veteran's spine disability must be scheduled.

With regard to the Veteran's claim for service connection for asbestosis, the Board determines that a remand is necessary.  While the appeal was in progress, the Veteran's paper claims file was scanned into the Veterans Benefits Management System (VBMS), and regrettably, during the process, a portion of the claims file was misplaced.  Consequently, several documents dated prior to January 2012 are not of record, including the June 2008 claim for benefts, April 2001 notice of disagreement (NOD) and subsequent statement of the case (SOC), October 2009 VA Form 9, April 2011 Board remand, and October 2008 and July 2009 VA examination reports.  In addition, the Board cannot locate the 2003 opinion by Dr. Bernstein.  

The Board has access to the April 2011 Board remand through internal resources, but efforts by the Board to locate the remaining missing documents have been to no avail.  Thus, the Board remands the appeal so that the AOJ can locate and upload any VA created documents (e.g., the SOC and VA examination reports), as well as request another copy of Dr. Bernstein's opinion from the Veteran.       




Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain all  outstanding records pertinent to the Veteran's claims, to include the following misplaced documents and evidence and any other pertinent evidence and correspondence identified by the AOJ:

* June 2008 claim for benefits

* NOD with April 2009 rating decision

* The SOC in response

* October 2009 VA Form 9

* October 2008 and July 2009 VA examination reports 

* April 2011 Board remand

* 2003 treatment notes and opinion from Dr. Bernstein

All efforts to obtain these documents should be recorded in the claims file.

2.  Then, the Veteran should be afforded the appropriate examination to assess the current nature and severity of his service-connected spine disability.

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria. 

Both passive and active range of motion testing should be performed, in weight-bearing and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The examiner must consider all relevant evidence of record in rendering any opinion, and the supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

3.  Readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).








This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

